DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.            The following claim(s) is/are pending in this Office action: 1-20.
3.            Claim(s) 1-20 are rejected.  This rejection is NON-FINAL.
 
Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 06/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
 
5.            Claims 2, 6, 9, 13, and 16 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
(a)      Claims 2, 6, 9, 13, and 16: The limitation “the input” lacks proper antecedent basis because the respective base claims 1, 8, and 15 recite “an original input”, not “an input”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
6.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 Claims 1-20 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
 
Step 1: Claims 1-7 are directed to the statutory category of processes; claims 8-14 are directed to the statutory category of machines; and claims 15-20 are directed to the statutory category of manufactures. 
 
(a)      With respect to claim 1:
Step 2A – Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
(a)       Independent claim 1: The abstract idea includes the following bolded claim limitations in claim 1:

downsampling, by the processor, the original input into a downscaled input;
running, by the processor, a first convolutional neural network ("CNN") on the downscaled input;
running, by the processor, a second CNN on the original input, where the second CNN has fewer layers than the first CNN;
merging, by the processor, the output of the first CNN with the output of the second CNN; and
providing a result, by the processor, following the merging of the outputs. 
(1)      Regarding the claimed limitation receiving, by a processor, an original input and the claimed limitation providing a result, by the processor, following the merging of the outputs, the examiner asserts that the above limitations recite only additional elements that will be analyzed in Prong Two of Step 2A and Step 2B below.
(2)      Regarding the limitation downsampling, by the processor, the original input into a downscaled input, the examiner notes that this limitation is directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation is directed to a generic operation of resizing the width and/or height of an image or filtering high-frequency audio signal components with a low-pass filter and keeping a subset of the filtered audio signal components by an integer factor.  Both operations are directed to a respective mathematical concept/formula(e).  The Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 
          In addition, the examiner further notes that this limitation is directed to a mental process that can be performed by a human analog with a physical aid such as a computer or a pen and paper to, for example, select every other column and/or every other row of data in a gridded data structure.  The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) held that claims encompassing nothing other than pure mental steps falls within an abstract idea grouping.  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
(3)      Regarding the limitation running, by the processor, a first convolutional neural network ("CNN") on the downscaled input, the examiner notes that this limitation is also directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation is directed to a generic matrix or tensorial operation of sliding a kernel across the input tensor and computing the tensorial product of the kernel and the input tensor.  This limitation is thus directed to a mathematical concept/formula(e).  The Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) held that "Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be 
          In addition, the examiner further notes that this limitation is directed to a mental process that can be performed by a human analog with or without a physical aid to calculate, for example, a matrix/tensorial product between the input and a kernel.  The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) held that claims encompassing nothing other than pure mental steps falls within an abstract idea grouping.  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A. 
(4)      Regarding the limitation running, by the processor, a second CNN on the original input, where the second CNN has fewer layers than the first CNN, the examiner similarly notes that this limitation is also directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation is directed to a generic matrix or tensorial operation of sliding a kernel across the input tensor in a less complex or shallower neural network (which is also a set of mathematical formulae in and of itself) and computing the tensorial product of the kernel and the input tensor.  This limitation is thus directed to a mathematical concept/formula(e).  The Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) held that "Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’"  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A.   

(5)      Regarding the limitation merging, by the processor, the output of the first CNN with the output of the second CNN, the examiner similarly notes that this limitation is also directed to the judicial exception of an abstract idea such as a mathematical principle or formula/formulae.  More specifically, this limitation is directed to a generic matrix or tensorial operation of combining corresponding data entries (e.g., by additions or weighted additions).  This limitation is thus directed to a mathematical concept/formula(e).  The Federal Circuit in Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) held that "Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’"  Therefore, this limitation is directed to an abstract idea and thus fails Prong One of Step 2A.   
          In addition, the examiner further notes that this limitation is directed to a mental process that can be performed by a human analog with or without a physical aid to calculate the sum or a weight sum of two corresponding entries in two data structures.  The Federal Circuit in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 
Therefore, claim 1 recites a series of mental processes each of which can be and most likely has been performed by human analogs and is this directed to an abstract idea. 
Independent claim 1, when considered as an ordered combination, recites a mental process and/or a series of mathematical operations based on one or more mathematical formulae (see subsections (1)-(5) delineated immediately above) that can be performed in the human mind or by a human analog with or without a physical aid and thus constitutes an abstract idea as held by the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011) and Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018).
Therefore, the claimed invention is clearly directed to an abstract idea such as a mental process that could be performed by a human analog, with or without a physical aid and thus fails to satisfy prong one of step 2A.
 
Step 2A – Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those 
(a)      Regarding the additional element receiving, by a processor, an original input, the examiner notes that, this additional element, when analyzed individually, merely constitutes extra-solution activity (e.g., receiving an input) that has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
(b)      Regarding the additional element by the processor in the limitation downsampling, by the processor, the original input into a downscaled input, the examiner notes that this additional element, when analyzed individually, comprises a generic computer component processor such as a processor, and that this additional element is also recited at a high level of generality to perform a generic computer function of selecting a subset of data (e.g., every other column of data for an image) so as to apply the claimed judicial exception to such a generic computer component (“apply it”) and thus merely constitute instructions to implement the claimed judicial exception to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
(c)      Similarly, regarding the additional element running, by the processor, a first convolutional neural network ("CNN") on the downscaled input, the examiner similarly notes that the additional element (the processor), when analyzed individually, is also 
(d)      Regarding the additional element running, by the processor, a second CNN on the original input, where the second CNN has fewer layers than the first CNN, the examiner notes that this additional element (“the processor”), when analyzed individually, is also recited at a high level of generality (“by the processor”) to perform a generic computer function of performing repetitive matrix calculations so as to apply the claimed judicial exception to such a generic computer component (“apply it”) and thus merely constitute instructions to implement the claimed judicial exceptions to a generic computer.  This has been held by the U.S. Supreme Court to be insufficient to integrate a judicial exception into a practical application in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).
(e)      Regarding the additional element merging, by the processor, the output of the first CNN with the output of the second CNN, the examiner notes that this additional element (“the processor”), when analyzed individually, is again recited at a high level of generality (“by the processor”) to perform a generic computer function of, for example, linearly adding values so as to apply the claimed judicial exception to such a generic computer component (“apply it”) and thus merely constitute instructions to implement the claimed 
(f)       Regarding the additional element providing a result, by the processor, following the merging of the outputs, the examiner notes that this additional element, when analyzed individually, is again recited at a high level of generality (“by the processor”) to perform a generic computer function of, for example, generating an output so as to apply the claimed judicial exception to such a generic computer component (“apply it”), and that this limitation merely generically recites an extra-solution activity that have been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
          Therefore, these additional elements of independent claim 1, when analyzed individually, merely constitute respective instructions to implement the claimed judicial exceptions to a generic computer or merely recite extra-solution activities and thus fail to integrate the claimed judicial exceptions into a practical application and thus fail to satisfy Prong Two of Step 2A.
 
Step 2B: The examiner asserts that the additional elements do not amount to significantly more than the aforementioned judicial exception because the additional elements are mere well-known, routine, conventional computer functions and/or components and further because mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. 
when analyzed as an ordered combination, merely recite generic computer components (e.g., “processor”) at a high level of generality (e.g., “by the processor”).  Therefore, these additional elements, when considered as an ordered combination, “[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer", which has been held by the U.S. Supreme Court to be in sufficient to amount to significantly more than the claimed judicial exceptions in Alice Corp. 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).
          For example, the claimed limitations receiving, by a processor, an original input and providing a result, by the processor, following the merging of the outputs merely recite the additional elements at a high level of generality (e.g., “by the processor” as recited) to perform the respective extra-solution activities of receiving input and generating output. This has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
          The remaining limitations of independent claim 1 merely respectively recite applying the judicial exceptions of generic computer functions of selecting a subset of data (e.g., downsampling) and performing repeated calculations (e.g., looping) of additions and multiplications pertaining to matrix or tensor elements (e.g., running convolutional neural networks and merging outputs) “by the processor”.  Therefore, these additional elements (“the processor”) add nothing to the claimed invention of claim 1 that is not already present when the steps of claim 1 are considered separately and simply recite a mathematical concept/formula(e) as performed by a generic computer 
Therefore, these additional elements, when analyzed as an ordered combination, merely constitute respective instructions to implement the claimed judicial exception to a generic computer and thus fail to amount to significantly more than the claimed judicial exception and thus fail to satisfy Step 2B.
Therefore, claim 1 is rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
(b)       Regarding the system of independent claim 8: The abstract idea includes the following bolded claim limitations in independent claim 13:
The abstract idea includes the following bolded claim limitations in independent claim 13:
a memory;
a processor communicatively coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to:
receive an original input;
downsample the original input into a downscaled input;
run a first convolutional neural network ("CNN") on the downscaled input;
run a second CNN on the original input, where the second CNN has fewer layers than the first CNN;
merge the output of the first CNN with the output of the second CNN; and
provide a result following the merging of the outputs. 
As it can be clearly seen from the reproduced claimed limitations, independent claim 8 recites identical or substantially limitations as independent claim 1 with the exceptions of a memory and a processor operable to execute instructions stored in the memory that are separately analyzed below in Prong Two of Step 2A and Step 2B below.
Therefore, the claimed invention of independent claim 8 is, like independent claim 1, also clearly directed to an abstract idea such as a mental process that could be performed by a human analog, with or without a physical aid and thus fails to satisfy prong one of step 2A.
Regarding the additional elements a memory and a processor operable to execute instructions stored in the memory, the examiner notes that, like claim 1, these additional elements of independent claim 13, when considered individually, merely constitute instructions to implement the respective judicial exceptions to the corresponding generic computer components (e.g., a processor communicatively coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to: [perform judicial exceptions]) or merely recite extra-solution activities (e.g., receive an original input and provide a result) and thus fail to integrate the respectively claimed judicial exceptions into a practical application to satisfy Prong One of Step 2A.
when analyzed as an ordered combination, merely constitute mere instructions to implement the respective judicial exceptions to the corresponding generic computer components.
For example, independent claim 8 merely recites a processor communicatively coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to perform generic computer functions of selecting a subset of data (e.g., downsample), performing repeated calculations (e.g., looping) of additions and multiplications pertaining to matrix or tensor elements (e.g., run convolutional neural networks and merge outputs), and extra-solution activities (e.g., receive an original input and provide a result following the merging of the outputs).  Therefore, these additional elements (“the processor”) add nothing to the claimed invention of claim 1 that is not already present when the steps of claim 8 are considered separately and simply recite a mathematical concept/formula(e) as performed by a generic computer processor.  This has been held by the U.S. Supreme Court to be in sufficient to amount to significantly more than the claimed judicial exceptions to satisfy step 2B in Alice Corp. 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).
Therefore, independent claim 8 is also rejected under 35 U.S.C. § 101 for at least the identical or substantially similar reasons as those for claim 1 presented above.
 
(c)        Regarding the computer program product comprising a computer readable storage medium having program instructions embodied therewith of independent claim 20:

receiving, by a processor, an original input;
downsampling, by the processor, the original input into a downscaled input;
running, by the processor, a first convolutional neural network ("CNN") on the downscaled input;
running, by the processor, a second CNN on the original input, where the second CNN has fewer layers than the first CNN;
merging, by the processor, the output of the first CNN with the output of the second CNN; and
providing a result, by the processor, following the merging of the outputs. 
As it can be clearly seen from the reproduced claimed limitations, independent claim 15 recites identical or substantially limitations as independent claim 1.
Therefore, the claimed invention of independent claim 15 is, like independent claim 1, also clearly directed to an abstract idea such as a mental process that could be performed by a human analog, with or without a physical aid and thus fails to satisfy prong one of step 2A.
Regarding the additional elements a processor and a computer readable storage medium having program instructions embodied therewith, the examiner notes that, like claim 1, these additional elements of independent claim 15, when considered individually, merely constitute instructions to implement the respective judicial exceptions 
Furthermore, like claim 1, the additional elements of independent claim 15, when analyzed as an ordered combination, merely constitute mere instructions to implement the respective judicial exceptions to the corresponding generic computer components.
For example, independent claim 15 merely recites a processor at a high level of generality (e.g., “by a processor”) to perform respective, generic computer functions of selecting a subset of data (e.g., downsampling), performing repeated calculations (e.g., looping) of additions and multiplications pertaining to matrix or tensor elements (e.g., running convolutional neural networks and merging outputs), and extra-solution activities (e.g., receiving an original input and providing a result following the merging of the outputs). 
Therefore, these additional elements (“the processor”) add nothing to the claimed invention of claim 1 that is not already present when the steps of claim 15 are analyzed separately and simply recite a mathematical concept/formula(e) as performed by a generic computer processor.  This has been held by the U.S. Supreme Court to be in sufficient to amount to significantly more than the claimed judicial exceptions to satisfy step 2B in Alice Corp. 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).
Therefore, independent claim 15 is also rejected under 35 U.S.C. § 101 for at least the identical or substantially similar reasons as those for claim 1 presented above.
 

Claim 2 merely further narrows data (the input) is stored and recites the following non-bolded additional elements:
wherein the input comprises image data representing an image.
Prong One of Step 2A:
The examiner notes that claim 2 merely further narrows data (the original input) by reciting what that the original data represents (“an image”). Nonetheless, the examiner asserts that merely describing what the original input is or represents (“an image”) does not render the ineligible judicial exceptions claimed in the base claim 1 eligible. 
Therefore, claim 2 also fails Prong One of Step 2A.
Prong Two of Step 2A:
The examiner further asserts that the additional elements fail to integrate the aforementioned judicial exception into a practical application. 
            More specifically, the additional elements recited in claim 2, when analyzed individually, merely generically recite an extra-solution activity of receiving an input (“an image”) that has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
            Therefore, these additional elements fail to satisfy Prong Two of Step 2A.
Step 2B:
The examiner further asserts that the additional elements fail to amount to significantly more than the aforementioned judicial exception and thus fail to satisfy Step 2B. 
analyzed as an ordered combination, merely generically recite an extra-solution activity of receiving an image as an original input that has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in the base claim 1 in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
            Therefore, claim 2 is also rejected under 35 U.S.C. §101 for at least the foregoing reasons.
 
(e)       Regarding claims 9 and 16:
Claims 9 and 16 respectively recite identical or substantially similar limitations as those of claim 2.  Therefore, claims 9 and 16 are also rejected under 35 U.S.C. § 101, the same rationale presented immediately above applying.  
 
(f)       Regarding claim 3:
Claim 3 recites the following non-bolded additional elements:
providing the output of the first CNN as an input to the second CNN.
Prong One of Step 2A:
The examiner notes that claim 3 merely recites the additional element of providing an output of one entity as an input to another entity. This additional element will be analyzed below at Prong Two of Step 2A and Step 2B. Nonetheless, merely reciting an additional element, in and of itself, does not render the claimed ineligible judicial exception of the base claim 1 eligible.

Prong Two of Step 2A:
The examiner further asserts that the additional element fails to integrate the aforementioned judicial exception into a practical application. 
            More specifically, the additional elements recited in claim 3, when analyzed individually, merely generically recites transmitting an output of one network as the input to another network at a high level of generality and is thus merely using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea, which has been held by the Federal Circuit to be insufficient to integrate the claimed judicial exception to a practical application in TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  In addition, claim 3’s generically reciting the transmission of an output of one network as the input to another network at a high level of generality is similar to receiving and transmitting data over a network, which has been held by the Federal Circuit to be insufficient to show an improvement integrate the claimed judicial exception into a practical exception in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
Therefore, these additional elements fail to satisfy Prong Two of Step 2A.
Step 2B:
The examiner further asserts that the additional elements fail to amount to significantly more than the aforementioned judicial exception and thus fail to satisfy Step 2B. 
when analyzed as an ordered combination, merely generically recites transmitting an output of one network as the input to another network at a high level of generality and is thus merely using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea, which has been held by the Federal Circuit to be routine, conventional, and well-known activities previously known to the industry and is thus insufficient to amount to significantly more than the claimed judicial exception in TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). 
            Therefore, claim 3 is also rejected under 35 U.S.C. §101 for at least the foregoing reasons.
 
(g)       Regarding claims 10 and 17:
Claims 10 and 17 respectively recite identical or substantially similar limitations as those of claim 3.  Therefore, claims 10 and 17 are also rejected under 35 U.S.C. § 101, same rationale presented immediately above applying.  
 
(h)       Regarding claim 4:
The abstract idea includes the following bolded claim limitations in dependent claim 3:
wherein the merging is performed as a pairwise merger. 
Prong One of Step 2A: The examiner asserts that this limitation is also directed to a mathematical concept/formula(e) that can be performed by a human analog. For example, a human analog in the rationale for rejection of claim 1 may add the corresponding values in two matrices in his mind or with a physical aid (e.g., by using a pen and paper). Therefore, claim 3 is also directed to a judicial exception and thus fails Prong One of Step 2A.
Prong Two of Step 2A: The examiner further asserts that claim 4 merely recites an abstract idea of a mathematical concept/formula(e) without reciting any additional elements, let alone additional elements that integrate the claimed judicial exception of the base claim 1 into a practical application. 
            More specifically, this limitation, when analyzed individually, merely recites another judicial exception of a mathematical formulae concerning adding the values of a pair of entries from two data structures and thus fails to render the ineligible judicial exception in the base claim 1 into an eligible subject matter.  Therefore, the above claimed limitation fails to integrate a judicial exception into a practical application and thus fails to satisfy Prong Two of Step 2A. 
Step 2B: The examiner further asserts that the additional elements fail to amount to significantly more than the aforementioned judicial exception and thus fail to satisfy Step 2B. 
            More specifically, this limitation, when analyzed individually, merely recites another judicial exception of a mathematical formulae concerning adding the values of a pair of entries from two data structures and thus fails to render the ineligible judicial exception in the base claim 1 into an eligible subject matter.  Therefore, the above 
            As such, claim 4 is also rejected under 35 U.S.C. §101 for at least the foregoing reasons.
 
(i)       Regarding claims 11 and 18:
Claims 11 and 18 respectively recite identical or substantially similar limitations as those of claim 4.  Therefore, claims 11 and 18 are also rejected under 35 U.S.C. § 101, same rationale presented immediately above applying.  
 
(j)       Regarding claim 5:
Claim 5 merely further narrows data (“the result”) and recites the following non-bolded additional elements:
wherein the result is an identification of an object. 
Prong One of Step 2A:
The examiner notes that claim 5 merely further narrows data (“the result”) by reciting what that the result is – an identification of an object. Nonetheless, the examiner asserts that merely describing what data is does not render the ineligible judicial exceptions claimed in the base claim 1 eligible. 
In addition, providing an identification of an object in an original input is directed to a judicial exception such as a mental process that can be performed by a human analog who, for example, identifies a face or object from an original input of an image.
Therefore, claim 5 also fails Prong One of Step 2A.
Prong Two of Step 2A:
The examiner further asserts that the additional elements fail to integrate the aforementioned judicial exception into a practical application. 
            More specifically, the examiner notes that claim 5 merely further narrows data (“the result”) by reciting what that the result is – an identification of an object. Nonetheless, the examiner asserts that merely describing what data is does not integrate the claimed judicial exception of the base claim 1 into a practical application to satisfy Prong One of Step 2A.
Further, the claimed limitation recited in claim 5, when analyzed individually, merely generically recites providing the identification of an object in an input (e.g., image) as an output and is thus similar to recognition of optical characters that has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
            Therefore, the claimed limitations of claim 5 fail to satisfy Prong Two of Step 2A.
Step 2B:
The examiner further asserts that the claimed limitations fail to amount to significantly more than the aforementioned judicial exception and thus fail to satisfy Step 2B. 
            More specifically, the additional elements recited in claim 2, when analyzed as an ordered combination, merely further narrows data (“the result”) by reciting what that the result is – an identification of an object. Nonetheless, the examiner asserts that merely 
Further, the claimed limitation recited in claim 5, when analyzed as an ordered combination, merely generically recites providing the identification of an object in an input (e.g., image) as an output and is thus similar to recognition of optical characters that has been held by the Federal Circuit to constitute routine, well-understood, and conventional activities previously known to the industry and thus do not amount to significantly more than the claimed judicial exception to satisfy Step 2B in Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
            Therefore, claim 5 is also rejected under 35 U.S.C. §101 for at least the foregoing reasons.
 
(k)       Regarding claims 12 and 19:
Claims 12 and 19 respectively recite identical or substantially similar limitations as those of claim 5.  Therefore, claims 12 and 19 are also rejected under 35 U.S.C. § 101, same rationale presented immediately above applying.  
 
(l)       Regarding claim 6:
Claim 6 merely further narrows data (“the result”) and recites the following non-bolded additional elements:
wherein the input comprises audio data presenting an audio input. 
Prong One of Step 2A:

In addition, receiving audio data as an original input is directed to a judicial exception such as a mental process that can be performed by a human analog who simply listens to the audio of interest. 
Moreover, receiving audio data for further audio processing is similar to an application program interface for extracting and processing information, which has been found to constitute a mental process by the Federal Circuit in Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356.
Therefore, claim 6 also fails Prong One of Step 2A.
Prong Two of Step 2A:
The examiner further asserts that the additional elements fail to integrate the aforementioned judicial exception into a practical application. 
            More specifically, the examiner notes that claim 6 merely further narrows data (“the original input”) by reciting what that the original input is – audio representing an audio input. Nonetheless, the examiner asserts that merely describing what data is does not integrate the claimed judicial exception of the base claim 1 into a practical application to satisfy Prong One of Step 2A.
Further, the claimed limitation recited in claim 6, when analyzed individually, merely generically recites audio data processing and is thus similar to the “data processing system” that “did not meaningfully limit the abstract idea because they 
            Therefore, the claimed limitations of claim 6 fail to satisfy Prong Two of Step 2A.
Step 2B:
The examiner further asserts that the claimed limitations fail to amount to significantly more than the aforementioned judicial exception and thus fail to satisfy Step 2B. 
            More specifically, the examiner notes that claim 6 merely further narrows data (“the original input”) by reciting what that the original input is – audio representing an audio input. Nonetheless, the examiner asserts that merely describing what data is does not integrate the claimed judicial exception of the base claim 1 into a practical application to satisfy Step 2B.
Further, the claimed limitation recited in claim 6, when analyzed as an ordered combination, merely generically recites audio data processing and is thus similar to the “data processing system” that “did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality”, which has been held by the U.S. Supreme Court to be insufficient to integrate the claimed judicial exception of claim 1 into a practical application in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984-85. 

 
(m)       Regarding claim 13:
Claim 13 recites identical or substantially similar limitations as those of claim 6.  Therefore, claim 13 is also rejected under 35 U.S.C. § 101, same rationale presented immediately above applying.  
 
(n)       Regarding claim 7:
Claim 7 recites the following non-bolded additional elements:
wherein the second CNN has a smaller feature map than the first CNN.
Prong One of Step 2A:
The examiner notes that claim 7 claims a mathematical concept concerning the size or dimensions of outputs and is thus directed to an abstract idea that fails Prong One of Step 2A. 
In addition, the examiner notes that determining sizes of feature maps is also directed to a mental process that can be performed by a human analog by, for example, sliding a kernel (e.g., a 3x3 kernel) across an input (e.g., 12x12) at a stride value (e.g., stride 1).  The dimension of this feature map can be mentally calculated as a 10x10 activation map.  Therefore, the claimed limitations of claim 7 is like the “mathematical equation in the repetitively calculating step” that has been held to constitute a mental process by the U.S. Supreme Court in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012).

Prong Two of Step 2A:
The examiner further asserts that the additional elements fail to integrate the aforementioned judicial exception into a practical application. 
          More specifically, the examiner notes that claim 7, when analyzed individually, merely recites an extra-solution activity (the dimensions or sizes of two feature maps) which has been held by the Federal Circuit as insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
            Therefore, the claimed limitations of claim 6 fail to satisfy Prong Two of Step 2A.
Step 2B:
The examiner further asserts that the claimed limitations fail to amount to significantly more than the aforementioned judicial exception and thus fail to satisfy Step 2B. 
          More specifically, the examiner notes that claim 7, when analyzed as an ordered combination, merely recites an extra-solution activity (the dimensions or sizes of two feature maps) which has been held by the Federal Circuit as insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Further, the claimed limitation recited in claim 6, when analyzed as an ordered combination, merely generically recites dimensions or sizes of two feature maps which are obtained by repetitively sliding a kernel across a gridded or tensor input and is thus similar to performing repetitive calculations, which ahs been held by the Federal Circuit 
            Therefore, claim 7 is also rejected under 35 U.S.C. §101 for at least the foregoing reasons.
 
(o)       Regarding claims 14 and 20:
Claims 14 and 20 respectively recite identical or substantially similar limitations as those of claim 7.  Therefore, claims 14 and 20 are also rejected under 35 U.S.C. § 101, same rationale presented immediately above applying.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
7.            Claim(s) 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., A Convolutional Neural Network Cascade for Face Detection (2015) (hereinafter Li) in view of Roblek et al. US PGPub 2017/0330586 with publication date of Nov. 16, 2017 (hereinafter Roblek).
With respect to claim 1, Li teaches a computer-implemented method comprising: receiving an original input; (¶ 2, § 3.1, p. 5327: “Given a test image, the 12-net scans the whole image densely across different scales to quickly reject more than 90% of the detection windows.” Table 1 lists the cascade neural networks with the total number of “sliding window” and the “global NMS”.  The examiner notes that Li’s receiving a test image at the 12-net CNN teaches this limitation.)
downsampling, by the processor, the original input into a downscaled input; (Last paragraph, § 3.2.2, p. 5328: “In our experiment, we observe that the 12-net and 12-calibration-net reject 92.7% detection windows while keeping 94.8% recall on FDDB (see Table 1).”   ¶ 1, § 3.2.3, p. 5328: “24-net is an intermediate binary classiﬁcation CNN to further reduce the number of detection windows. Remaining detection windows from the 12-calibration-net are cropped out and resized into 24 × 24 images and evaluated by the 24-net.”  The examiner notes that Li’s rejecting 92.7% of the total number of sliding windows in the test image with its 12-net and 12-calibration-net and forwarding the remaining 7.3% detection windows to the next convolutional neural network (e.g., 24-net) teaches down-sampling the original input (having 100% detection windows at Li’s 12-net) into 7.3% out of the total 100% detection windows and hence a downscaled input.)
running, by the processor, a first convolutional neural network ("CNN") on the downscaled input; (¶ 1, § 3.2.3, p. 5328: “24-net is an intermediate binary classiﬁcation CNN to further reduce the number of detection windows. Remaining detection windows from the 12-calibration-net are cropped out and resized into 24 × 24 images and evaluated by the 24-net.”  The examiner notes that Li’s processing the downscaled input (e.g., the “remaining detection windows” after over 92% rejection by Li’s 12-net and 12-calibration-net) with its second convolutional neural network (e.g., 24-net) teaches the above limitation.)
running, by the processor, a second CNN on the original input, where the second CNN has fewer layers than the first CNN; (¶ 2, § 3.1, p. 5327: “Given a test image, the 12-net scans the whole image densely across different scales to quickly reject more than 90% of the detection windows.” ¶ 2, § 3.2.3, p. 5328: “A similar shallow structure is chosen for time efﬁciency. Besides, we adopt a multi-resolution structure in the 24-net. In additional to the 24 × 24 input, we also feed the input in 12 × 12 resolution to a sub-structure same as the 12-net in 24-net.”The examiner notes that Li’s processing a test image first at its 12-net teaches running a second CNN on the original input. The examiner further notes that Li’s 24-net includes a sub-structure that is the same as the 12-net shows that Li’s second CNN (e.g., 12-net) has fewer layers than the first CNN (e.g., 24-net).)
merging, by the processor, the output of the first CNN with the output of the second CNN; and (“12-net” and “24-net” in FIG. 2, p. 5328:

    PNG
    media_image1.png
    165
    400
    media_image1.png
    Greyscale

The examiner notes that Li’s 24-net reproduced above receives the output from Li’s 12-net + 12-calibration-net, resizes the output, and uses the resized output as the input to the 24-net as well as the 12-net as shown in the upper portion of FIG. 2 reproduced above.  The output of the 12-net sub-structure in Li’s 24-net is then provided to the fully-connected layer (together with the output of the max-pooling layer) in the 24-net.  Therefore, Li teaches this limitation.)
providing a result, by the processor, following the merging of the outputs. (FIG. 2, “Labels 2 Classes face/non-face” in “24-net”.  The examiner notes that Li’s providing the classification output labels with its 24-net teaches this limitation.)
          Li thus teaches receiving an original input.  
In the same field of endeavor, Roblek teaches:
receiving, by a processor, an original input (¶ [0011]: “Another innovative aspect of the subject matter described in this specification can be embodied in methods for processing data input through each of a plurality of layers of a neural network”. ¶ [0107]: “The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output.” ¶ [0108]: “Computers suitable for the execution of a computer program include, by way of example, can be based on general or special purpose microprocessors or both, or any other kind of central processing unit.”)
Li and Roblek are analogous art because both pertain to object recognition with cascade neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Li’s “convolutional neural network cascade” (Li at Abstract) with Roblek’s “frequency domain features” (Roblek at ¶ [0003]) so that Li modified by Roblek can “achieve improved accuracy and more reliable feature extraction over other neural network systems since the system does not require that a hard choice be made about particular resolution for a given task.” (Roblek at ¶ [0030]).

With respect to claim 2, Li teaches the computer-implemented method of claim 1, and Li further teaches:
wherein the input comprises image data representing an image.   (¶ 2, § 3.1, p. 5327: “Given a test image, the 12-net scans the whole image densely across different scales to quickly reject more than 90% of the detection windows.”)
 
With respect to claim 3, Li teaches the computer-implemented method of claim 1, and Li further teaches:
providing the output of the first CNN as an input to the second CNN. (¶ 1, § 3.4.2, p. 5330: “The detection nets 12-net, 24-net and 48-net are trained following the cascade structure. We resize all training faces into 12 x 12 and randomly sample 200; 000 non-face patches from the background images to train the 12-net. We then apply a 2-stage cascade consists of the 12-net and 12-calibration-net on a subset of the AFLW images to choose a threshold T1 at 99% recall rate.”¶ 2, § 3.4.2, p. 5330: “Then we densely scan all background images with the 2-stage cascade. All detection windows with confidence score larger than T1 become the negative training samples for the 24-net. 24-net is trained with the mined negative training samples and all training faces in 24 x 24. After that, we follow the same process for the 4-stage cascade consists of the 12-net, 12-calibration-net, 24-net and 24-calibrationnet. We set the threshold T2 to keep 97% recall rate.”
 “24-net” in FIG. 2, p. 5328. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 
The examiner notes that Li’s approach starts with the 12-net in the 2-stage cascade (12-net and 12-calibration net) then proceeds to another 2-stage cascade (24-net and 24-calibration-net). More importantly, after the 2-stage cascade of 24-net and 24-calibration net, Li’s approach proceeds to the 4-stage cascade starting with the 12-net again.  Therefore, Li’s output of the 24-net (the first CNN) during the 2-stage cascade training of the 24-net + 24-cal-net is forwarded to the input of its 12-net in the subsequent (“After that”) 4-stage cascade that begins with Li’s 12-net again. As such, the examiner asserts that Li teaches the above limitation.)
 
With respect to claim 5, Li teaches the computer implemented method of claim 1, and Li further teaches:
wherein the result is an identification of an object.  (Abstract: “In real-world face detection, large visual variations, such as those due to pose, expression, and lighting, demand an advanced discriminative model to accurately differentiate faces from the backgrounds. Consequently, effective models for the problem tend to be computationally prohibitive. To address these two conflicting challenges, we propose a cascade architecture built on convolutional neural networks (CNNs) with very powerful discriminative capability, while maintaining high performance.” The examiner notes that Li’s detecting faces with its CNNs teaches the claimed limitation.)
 
With respect to claim 7, Li teaches the computer implemented method of claim 1, and Li further teaches:
wherein the second CNN has a smaller feature map than the first CNN. (FIG. 2, 12-net with “3 channels 12 x 12” input window of image that is processed by “16 3x3 filters stride 1”.  24-net with “3 channels 24x24” input window of image that is processed by “64 5x5 filters stride 1”. The examiner notes that for 12-net, applying a 3x3 filter to a 12x12x3 image (w x h x depth) at stride 1 produces a 9x9 activation map (feature map).  Therefore, applying 16 3x3 filters at stride 1 produces 16 10x10 feature maps stacked. For 24-net, applying a 5x5 filter to a 24x24x3 image (w x h x depth) at stride 1 produces a 20x20 activation map (feature map).  Therefore, applying 64 5x5 filters at stride 1 produces 64 20x20 feature maps stacked.  Therefore, the second CNN (the 12-net that processes the original input) has a smaller feature map than the first CNN (the 24-net that processes the downscaled input).)
 
With respect to claim 8, Li teaches:
A system to: receive an original input; (¶ 4, § 4.3, p. 5332: “a personal workstation”.  ¶ 2, § 3.1, p. 5327: “Given a test image, the 12-net scans the whole image densely across different scales to quickly reject more than 90% of the detection windows.” Table 1 lists the cascade neural networks with the total number of “sliding window” and the “global NMS”.  The examiner notes that Li’s receiving a test image at the 12-net CNN teaches this limitation.)
downsample the original input into a downscaled input; (Last paragraph, § 3.2.2, p. 5328: “In our experiment, we observe that the 12-net and 12-calibration-net reject 92.7% detection windows while keeping 94.8% recall on FDDB (see Table 1).”   ¶ 1, § 3.2.3, p. 5328: “24-net is an intermediate binary classiﬁcation CNN to further reduce the number of detection windows. Remaining detection windows from the 12-calibration-net are cropped out and resized into 24 × 24 images and evaluated by the 24-net.”  The examiner notes that Li’s rejecting 92.7% of the total number of sliding windows in the test image with its 12-net and 12-calibration-net and forwarding the remaining 7.3% detection windows to the next convolutional neural network (e.g., 24-net) teaches down-sampling the original input (having 100% detection windows at Li’s 12-net) into 7.3% out of the total 100% detection windows and hence a downscaled input.)
run a first convolutional neural network ("CNN") on the downscaled input; (¶ 1, § 3.2.3, p. 5328: “24-net is an intermediate binary classiﬁcation CNN to further reduce the number of detection windows. Remaining detection windows from the 12-calibration-net are cropped out and resized into 24 × 24 images and evaluated by the 24-net.”  The examiner notes that Li’s processing the downscaled input (e.g., the “remaining detection windows” after over 92% rejection by Li’s 12-net and 12-calibration-net) with its second convolutional neural network (e.g., 24-net) teaches the above limitation.)
run a second CNN on the original input, where the second CNN has fewer layers than the first CNN; (¶ 2, § 3.1, p. 5327: “Given a test image, the 12-net scans the whole image densely across different scales to quickly reject more than 90% of the detection windows.” ¶ 2, § 3.2.3, p. 5328: “A similar shallow structure is chosen for time efﬁciency. Besides, we adopt a multi-resolution structure in the 24-net. In additional to the 24 × 24 input, we also feed the input in 12 × 12 resolution to a sub-structure same as the 12-net in 24-net.”The examiner notes that Li’s processing a test image first at its 12-net teaches running a second CNN on the original input. The examiner further notes that Li’s 24-net includes a sub-structure that is the same as the 12-net shows that Li’s second CNN (e.g., 12-net) has fewer layers than the first CNN (e.g., 24-net).)
merge the output of the first CNN with the output of the second CNN; and (“12-net” and “24-net” in FIG. 2, p. 5328:

    PNG
    media_image1.png
    165
    400
    media_image1.png
    Greyscale

The examiner notes that Li’s 24-net reproduced above receives the output from Li’s 12-net + 12-calibration-net, resizes the output, and uses the resized output as the input to the 24-net as well as the 12-net as shown in the upper portion of FIG. 2 reproduced above.  The output of the 12-net sub-structure in Li’s 24-net is then provided to the fully-connected layer (together with the output of the max-pooling layer) in the 24-net.  Therefore, Li teaches this limitation.)
provide a result following the merging of the outputs. (FIG. 2, “Labels 2 Classes face/non-face” in “24-net”.  The examiner notes that Li’s providing the classification output labels with its 24-net teaches this limitation.)
          Li teaches a system to receive an original input.  
In the same field of endeavor, Roblek teaches:
A system comprising: a memory; a processor communicatively coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to: receive an original input; (¶ [0011]: “Another innovative aspect of the subject matter described in this specification can be embodied in methods for processing data input through each of a plurality of layers of a neural network”. ¶ [0107]: “The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output.” ¶ [0108]: “Computers suitable for the execution of a computer program include, by way of example, can be based on general or special purpose microprocessors or both, or any other kind of central processing unit.”)
Li and Roblek are analogous art because both pertain to object recognition with cascade neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Li’s “convolutional neural network cascade” Li at Abstract) with Roblek’s “frequency domain features” (Roblek at ¶ [0003]) so that Li modified by Roblek can “achieve improved accuracy and more reliable feature extraction over other neural network systems since the system does not require that a hard choice be made about particular resolution for a given task.” (Roblek at ¶ [0030]).
 
With respect to claim 9, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 10, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 12, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 13, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 14, it is substantially similar to claim 7 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 15, Li teaches:
a computer program for multiscale representation of image data, comprising: receiving an original input; (Abstract: “we propose a cascade architecture built on convolutional neural networks (CNNs) with very powerful discriminative capability”. ¶ 2, § 3.1, p. 5327: “Given a test image, the 12-net scans the whole image densely across different scales to quickly reject more than 90% of the detection windows.” Table 1 lists the cascade neural networks with the total number of “sliding window” and the “global NMS”.  The examiner notes that Li’s receiving a test image at the 12-net CNN teaches this limitation.)
downsampling, by the processor, the original input into a downscaled input; (Last paragraph, § 3.2.2, p. 5328: “In our experiment, we observe that the 12-net and 12-calibration-net reject 92.7% detection windows while keeping 94.8% recall on FDDB (see Table 1).”   ¶ 1, § 3.2.3, p. 5328: “24-net is an intermediate binary classiﬁcation CNN to further reduce the number of detection windows. Remaining detection windows from the 12-calibration-net are cropped out and resized into 24 × 24 images and evaluated by the 24-net.”  The examiner notes that Li’s rejecting 92.7% of the total number of sliding windows in the test image with its 12-net and 12-calibration-net and forwarding the remaining 7.3% detection windows to the next convolutional neural network (e.g., 24-net) teaches down-sampling the original input (having 100% detection windows at Li’s 12-net) into 7.3% out of the total 100% detection windows and hence a downscaled input.)
running, by the processor, a first convolutional neural network ("CNN") on the downscaled input; (¶ 1, § 3.2.3, p. 5328: “24-net is an intermediate binary classiﬁcation CNN to further reduce the number of detection windows. Remaining detection windows from the 12-calibration-net are cropped out and resized into 24 × 24 images and evaluated by the 24-net.”  The examiner notes that Li’s processing the downscaled input (e.g., the “remaining detection windows” after over 92% rejection by Li’s 12-net and 12-calibration-net) with its second convolutional neural network (e.g., 24-net) teaches the above limitation.)
running, by the processor, a second CNN on the original input, where the second CNN has fewer layers than the first CNN; (¶ 2, § 3.1, p. 5327: “Given a test image, the 12-net scans the whole image densely across different scales to quickly reject more than 90% of the detection windows.” ¶ 2, § 3.2.3, p. 5328: “A similar shallow structure is chosen for time efﬁciency. Besides, we adopt a multi-resolution structure in the 24-net. In additional to the 24 × 24 input, we also feed the input in 12 × 12 resolution to a sub-structure same as the 12-net in 24-net.”The examiner notes that Li’s processing a test image first at its 12-net teaches running a second CNN on the original input. The examiner further notes that Li’s 24-net includes a sub-structure that is the same as the 12-net shows that Li’s second CNN (e.g., 12-net) has fewer layers than the first CNN (e.g., 24-net).)
merging, by the processor, the output of the first CNN with the output of the second CNN; and (“12-net” and “24-net” in FIG. 2, p. 5328:

    PNG
    media_image1.png
    165
    400
    media_image1.png
    Greyscale

The examiner notes that Li’s 24-net reproduced above receives the output from Li’s 12-net + 12-calibration-net, resizes the output, and uses the resized output as the input to the 24-net as well as the 12-net as shown in the upper portion of FIG. 2 reproduced above.  The output of the 12-net sub-structure in Li’s 24-net is then provided to the fully-connected layer (together with the output of the max-pooling layer) in the 24-net.  Therefore, Li teaches this limitation.)
providing a result, by the processor, following the merging of the outputs.  (FIG. 2, “Labels 2 Classes face/non-face” in “24-net”.  The examiner notes that Li’s providing the classification output labels with its 24-net teaches this limitation.)
          Li thus teaches a computer program for multiscale representation of image data, comprising: receiving an original input.  Li does not appear to explicitly teach:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising:
In the same field of endeavor, Roblek does, however, teach:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: (¶ [0103]: “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non transitory program carrier for execution by, or to control the operation of, data processing apparatus.” “The computer storage medium can be a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them.”)
In addition, Roblek further teaches:
receiving, by a processor, an original input (¶ [0011]: “Another innovative aspect of the subject matter described in this specification can be embodied in methods for processing data input through each of a plurality of layers of a neural network”. ¶ [0107]: “The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output.” ¶ [0108]: “Computers suitable for the execution of a computer program include, by way of example, can be based on general or special purpose microprocessors or both, or any other kind of central processing unit.”)
Li and Roblek are analogous art because both pertain to object recognition with cascade neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Li’s “convolutional neural network cascade” (Li at Abstract) with Roblek’s “frequency domain features” (Roblek at ¶ [0003]) so that Li modified by Roblek can “achieve improved accuracy and more reliable feature extraction over other neural network systems since the system does not require that a hard choice be made about particular resolution for a given task.” (Roblek at ¶ [0030]).
 
With respect to claim 16, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying. 
 

 
With respect to claim 19, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 20, it is substantially similar to claim 7 and is rejected in the same manner, the same art and reasoning applying. 
 
8.            Claims 4, 11, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Li et al., A Convolutional Neural Network Cascade for Face Detection (2015) (hereinafter Li) in view of Roblek et al. US PGPub 2017/0330586 with publication date of Nov. 16, 2017 (hereinafter Roblek) and further in view of Chen et al., Chen et al. Semantic Image segmentation with Deep Convolutional Nets and Fully Connected CRFs (June 7, 2016) (hereinafter Chen).
 
With respect to claim 4, Li modified by Roblek teaches the computer-implemented method of claim 1 but does not appear to explicitly teach:
wherein the merging is performed as a pairwise merger. 
In the same field of endeavor, Chen does, however, teach:
wherein the merging is performed as a pairwise merger. (Abstract: “we use the fully connected pairwise CRF proposed by Kr ̈ahenb ̈uhl & Koltun (2011) for its efficient computation, and ability to capture fine edge details while also catering for long range dependencies”; and “We overcome this poor localization property of deep networks by combining the responses at the final DCNN layer with a fully connected Conditional Random Field (CRF).”  ¶ 3, § 1, p 2: “We boost our model’s ability to capture fine details by employing a fully-connected Conditional Random Field (CRF). Conditional Random Fields have been broadly used in semantic segmentation to combine class scores computed by multi-way classifiers with the low-level information captured by the local interactions of pixels and edges (Rother et al., 2004; Shotton et al., 2009) or superpixels (Lucchi et al., 2011).” The examiner notes that Chen’s combining class scores computed by classifiers (and hence outputs of multiple neural networks) by using the pairwise CRF teaches merging the outputs of the first and second CNNs as a pairwise merger.)
Li, Roblek, and Chen are analogous art because all three references pertain to digital object recognition with cascade neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Li’s “convolutional neural network cascade” (Li at Abstract) modified by with Roblek’s “frequency domain features” (Roblek at ¶ [0003]) with Chen’s “DeepLap” (Chen at Abstract) so that Li modified by Roblek may “roduce semantically accurate predictions and detailed segmentation maps, while being computationally efficient.”. (Chen at ¶ 1, § 6, p. 11).
 
With respect to claim 11, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying. 
 
. 
 
Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)            Krizhevsky et al. ImageNet Classiﬁcation with Deep Convolutional Neural Networks (2012) teaches teach a pairwise merger and describes a net that includes eight layers with weights where the first five layers are convolutional layers and the remaining three layers are fully connected, and an intermediate fully connected layer performs tensorial operations on the input with the corresponding weights to compute the sum of weighted inputs and forwards the sum to the following convolutional or fully connected layer as an input that is further multiplied with their respective weights for computing a successive sum of weighted inputs. The output of the last fully-connected layer is then fed to a 1000-way softmax which produces a distribution over the 1000 class labels.
(b)      Ghodrati et al., DeepProposals: Hunting Objects and Actions by Cascading Deep Convolutional Layers (March 15, 2017) teaches an inverse cascade that, going backward from the later to the earlier convolutional layers of the CNN, selects the most promising locations and reﬁnes them in a coarse-to-ﬁne manner.
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 
/E.C.T./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126